                                                                                            




                                                  


                                                                  JS-6
 
 
 
 
 
                              UNITED STATES DISTRICT COURT
 
                CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 
        Western Air Charter, Inc.,                        Case No. EDCV 17-420 JGB (KSx)

                                               Plaintiff,

                       v.                                            JUDGMENT

          Paul Schembari, et al.,

                                         Defendants.

 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            Plaintiff Western Air Charter, Inc. d/b/a Jet Edge (“Plaintiff”) sued
 Defendants Paul Schembari, ACP Jet Charters, Inc. d/b/a Phenix Jet, Phenix Jet
 International, LLC, and Cosa di Famiglia Holdings (“Defendants”) for (1) breach
 of contract against Defendant Paul Schembari; (2) breach of the duty of loyalty
 against Defendant Paul Schembari; and (3) intentional interference with
 contractual relations against all Defendants. On Janury 15, 2019, a jury trial
 commenced on all three causes of action. On January 24, 2019, the jury rendered a
 verdict in favor of Plaintiff on all three causes of action.

          Pursuant to the Federal Rules of Civil Procedure, Rule 58(b), the Court

    hereby enters judgment in favor of Plaintiff and against Defendants on the

    following issues and claims, which is consistent with the jury’s January 24, 2019

    verdict:
                                                                                                  




      


        1. Defendant Paul Schembari is liable to Plaintiff based on Plaintiff’s first cause
           of action for breach of contract;
        2. Defendant Paul Schembari is liable to Plaintiff based on Plaintiff’s second
           cause of action for breach of the duty of loyalty;
        3. Defendants are liable to Plaintiff based on Plaintiff’s third cause of action for
           intentional interference with contractual relations;
        4. Defendants acted with malice, oppression, or fraud;
        5. Plaintiff is awarded the following sums based on the jury’s verdict:
              a. $330,000.00 in compensatory damages against Paul Schembari, based
                 on Plaintiff’s first cause of action for breach of contract;
             b. $73,000.00 in compensatory damages against Paul Schembari based
                 on Plaintiff’s second cause of action for breach of the duty of loyalty;
             c. $4,200,000.00 in compensatory damages against Defendants based on
                 Plaintiff’s third cause of action for intentional interference with
                 contractual relations; and
             d. $7,300,000.00 in punitive damages against all Defendants.
       6. Plaintiff is also awarded prejudgment interest based on $330,000.00 in
          compensatory damages for Plaintiff’s first cause of action for breach of
          contract, which amounts to $70,610.96.
       7. Plaintiff shall receive postjudgment interest starting on the date of the entry
          of this judgment according to the method for determining intereset set forth
          in 28 U.S.C. 1961.
       8. Plaintiff may file its bill of costs pursuant to the Federal Rules of Civil
          Procedure.
       IT IS SO ORDERED

             Dated: March 7, 2019                     HONORABLE
                                                 THE HO ONORABLE JESUS JESSUS G.
                                                                              G. BERNAL
                                                                                 BERNAL
                                                     States
                                                 United States District Judge

                                                  
